DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3 have been amended.
Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1, lines 5 and 8 recite the word “ in vacuum”.   The examiner suggest that it should be changed to “applying a vacuum during the step of  molding”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 10 refers to “adsorbed to the first mold”. The applicant is not clear what refers to resin sheet adsorbed to the mold, as to be held by vacuum is contrary to the use of the word “adsorbed” which plain meaning is a film is attached to the surface. 

Response to Arguments
Applicant’s arguments, see pages 1-5, filed 01/12/2022, with respect to the rejection(s) of claim(s) 1 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nakagawa (US 9925704).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1-3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 9925704) in view of JP2017210151 (hereinafter JP’151).

Regarding Claim 1, Nakagawa  discloses a manufacturing method for a composite member, the manufacturing method comprising: a step of forming a substrate sheet by forming a coating layer on a first surface of a resin sheet and drying the substrate sheet by heat ( Figure 1a-b, printed layer-32, coating layer-3, col 7,  line 12-17) a step of molding in vacuum the substrate sheet by use of a first mold by heating the substrate sheet (col 6, line 20-22, line 32-37); and a step of forming a …. resin layer on a second surface of the resin sheet by use of a second mold after the substrate sheet is molded in vacuum (Figure 1C, col 6, line 27-37), the second surface being an opposite side from the first surface of the resin sheet, the first surface being a surface for the resin sheet adsorbed to the first mold (Figure 1A-1C). 
However Nakagawa didn’t disclose that injection molded layer is a foaming layer. In the same field of endeavor pertaining to the art JP’151 discloses forming a foaming resin layer on a second surface of the resin sheet by use of a second mold after the substrate sheet is molded, the second surface being an opposite side from the first surface of the resin sheet (Figure 6a-b, foamed resin layer-32 on the second mold surface opposite side from the first surface of the resin sheet).
It would be obvious for one ordinary skilled in the art to modify the Nakagawa with that of JP’151 foaming resin layer’s teaching for the desired properties in the final product.
Regarding Claim 2, Nakagawa discloses the substrate sheet after the molding has a rigidity with which the substrate sheet does not maintain a shape of the substrate sheet by itself when the substrate sheet is unmolded from the first mold (col 6, line 38-44,the transfer film is elongated hence does not retain the original shape); and the substrate sheet after the molding is held by a cavity surface of the first mold or the second mold at least after the molding of the substrate sheet has been completed but before the formation of the foaming resin layer is started (Figure 1B, cavity-104).
Regarding Claim 3, Nakagawa discloses the manufacturing method is performed such that (Figure 2, col 9, lines 37-43, the temperature of the film/substrate sheet-33 increases).
Claim(s) 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Nakagawa et. al. (US 9925704) as applied in Claim 1, further in view of Oda et, al. (US (9073288).
Regarding Claim 4, Nakagawa discloses step of forming the foaming resin layer, the foaming resinTSN201901301US00 TFN190174-US 23 layer is formed by injecting foaming resin into a cavity of the second mold in a state but did not disclose that comprising a step of joining a functional (col 1, line 48-51, col 4, line 59-67, col 5, line 1-2 ) as the claim recites substrate sheet to which the functional member is joined in placed inside the cavity of the second mold, Oda a reinforcement member and an adhesion layer, both of fixed shapes, are disposed within a mold, and a resin material of a base member is charged into the cavity to soften or melt just the adhesion layer, thereby making the reinforcement member and the base member adhere to each other at an appropriate portion (col 4, line 59-65). 
It would be obvious for one ordinary skilled in the art to modify Nakagawa teaching with a reinforcement member taught by Oda for the purpose to improve moldability (col 1, line 48-51,Oda).
Conclusion

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741